Title: To John Adams from John Quincy Adams, 14 October 1811
From: Adams, John Quincy
To: Adams, John



N. 10.
Dear Sir.
St: Petersburg 14. October 1811.

I have no letter from you of a later date then 28. of April last—which I received nearly three months since—I continue to write you, at least once a month; but the season for Navigation is already closed, and henceforth I shall have only indirect occasions of Conveyance—This letter I expect will go from Gothenburg—The Navigation of the Baltic is indeed so much obstructed, even while the Summer lasts, that although I have written to the United States by more than thirty different vessels since the first of May, I am yet uncertain what portion of my despatches and letters will ever reach their destination—The greatest impediment since the beginning of August has arisen from  French Privateers, several of which have been stationed at the passage of the Sound, and have taken all the American Vessels coming to this Country, that they could catch—They have been equally well disposed to take the vessels bound out, and kept upwards of twenty confined in Elseneur Roads five or six weeks in August and September, watching for them like a tyger for his prey—I am afraid that even now they have not all made their escape, and not one that has the misfortune of falling into their hands will ever get out of them
I endeavour as much as possible to be your disciple in the opinion that a navy would remedy many of our evils; but there are two sides to that question—and I have not definitively settled in my mind whether the evil or the remedy is the worst—If a navy, a respectable navy could be formed, and at the same time a steady Peace with England could be preserved, it would certainly tend to raise our national character in the estimation of the rest of the world. But if even in our present state of impotence upon the Ocean, the commercial rivalry, jealousy and fears of England are pushing her into a War with us, for the sole purpose on her part of arresting and reducing our prosperity, how much more inevitable would it be if her rancorous feelings were envenomed by the sight of an American navy, which she could take or destroy—It would be a perpetual stimulus to England for making War against us, stronger than all those by which she is now instigated, put together—Nor would it be possible for us, even with the most liberal appropriations for a navy, to create one in half a Century of uninterrupted and unremitting effort, capable of coping with hers—If she cannot endure the thought of our commercial profits, all of which ultimately flow into her own lap, how much more eagerly would she seize every occasion to annihilate any naval force, which should be rising to an aspect which could giver her a moment of alarm—The only possible chance we could have for growing into strength at Sea, would be a time when we should be upon good terms with her, and when we might seem to be building for a contest against her enemies—The affair of the Chesapeake and that of the little Belt, have shewn us samples of the questions that are apt to arise between armed ships, and of a very compendious manner of settling such questions, to which in certain tempers of mind they are no less prone—Multiply ten-fold or fifty-fold the number of our frigates, and send them out to meet british Men of War on the high-seas, and you will have ten or fifty such questions to one that occurs now—Convoy Questions, Salute Questions, first hailing and first answering questions, with a burning match at the touch-hole of every Gun in both ships, and then solemn official reports on each side charging the other with having fired the first gun.—I cannot disguise to myself the tendency of a Navy to embroil us with Great-Britain, arising from the very Nature of the thing—Nor can I contemplate without anxious concern, any instrument so powerful, the character of which must be to provoke and multiply such collisions.
As to our internal policy, the argument for a navy is liable to much controversy too—Its expence must be an important object—The annual cost of the British Navy now exceeds twenty-millions Sterling—A tenth part of that sum equals the whole expenditure of our national Government.—Ten millions of Dollars a year would give us just such a navy, as I think the English would for its own sake chuse to destroy.—With ten millions of Dollars a year, we should have about half the force which the same sum pays for in England—There is no department of the English Government in which the Nation is so outrageously plundered, as in the Navy—Our Nation would be plundered about twice as much as the English—for in the first place we must double pay both Officers and Men—the Officers because we must take them from occupations of which profit is the soul, and must indemnify them for the advantages they give up for the service—The Men, because we have no power of impressment—because their engagements must be voluntary, and because the public to obtain them must outbid the wages of the merchant service—Then the Navy Contracts—and the Navy Agents and the Pursers—the multitude of electioneering Canvassers, to be provided for in the Sea-Ports, the riggers, and caulkers, and ship-carpenters, and mastmakers, and victualers, and poulterers, and all the little world who have something to do in fitting out a ship, and who have also something to do upon all our election-days, will too easily discover the art, of swelling their bills for work done or articles furnished, with an invisible item for their services in the political department—And when money comes to be wanted by the public to pay for all these expences, the Bank-Directors and Stock-holders who can alone command it will find out and prove that eight per Cent or perhaps ten is the most moderate interest for which it can possibly be obtained—Something too much of this we have seen in our own small experience—If my friend Quincy had an Oration to make upon this subject, it would afford an ample field for his Eloquence and his Wit.
But all this is political heresy. That without a navy we shall never have any security for our Commerce, and shall be continually injured and insulted by foreign Nations is beyond all question—Now comes a new point to be mooted—Is our Commerce worth the cost and sacrifices which must be made to protect it?—To Commerce, considered as trade, as an honest calling, affording employment, subsistence and fortune to a portion of the community, favour, and even protection is due to a certain extent—To Commerce considered as the Broker and Carrier of Agriculture (for Mr: Jefferson’s epithet of Handmaid I do not approve) still higher importance, and more extensive protection is due—To Commerce as the purveyor of most of the comforts and enjoyments of our physical existence, as holding the great link of human association between the remotest regions of the Earth, as furnishing the great vehicle of civilization and Science, the most distinguished favour, and most liberal protection ought to be given—But from all that I have seen, and all that I have heard and read of Commerce, in this or in former ages, in our own or any other Quarter of the Globe, Commerce is the very last Constituent interest in the Nation, upon which I would bestow power—Mercury made a very good Messenger, but he would have been a detestable Master.—It is very obvious however that a large Navy would not only increase the relative weight and influence of the Commercial Interest in our Country, but would arm it with a power which would be extremely formidable to the whole—I will not however turn my letter into a Dissertation— I will only add the hope that we shall not suffer ourselves to be entrapped into a War, while we have no Navy—Congress, I learn are soon to meet—They must take care to steer clear of War—Your friend Timothy has been sweating to prove that the War is already begun—How Commodore Rogers’s story will turn out upon his Court of Enquiry remains to be seen— But the British Government is not so ready for a War with the United States as Timothy calculated—
Mr: Barlow has arrived in France, but brought us no letters—I have seen however Boston Newspapers to the tenth of August—Mr R. Smith’s Vindication of his Resignation, looks as if it would turn out not much better than that of a predecessor in his office—If he made his explosion with the view to take a higher Station in the third party which we hear is putting in a claim to the next Presidency, he was not well advised—I fancy by this time he wishes he had taken the Siberian exile. For my own part I am not displeased that he chose to stay at home, for I should have been in rather a ridiculous situation, spending the Winter here as a private Gentleman, which I must have done, and with a successor seated in my place—But I would rather have submitted to that, than that he should expose himself and his Country, as he has done by his pamphlet.
All the Accounts which we get from America, lead me to be more and more contented with that dispensation of Providence, which prevented our return to the United States the present year—I should probably have been mingled whether willingly or not in some electioneering projects, from which it is my wish to be entirely disconnected—They will have blown over by the next Summer, and on my return I shall have the prospect of at least some little quiet.
We have resided during the Summer Months, in the Country—Last week we returned to the City, where we are settled untill next June—What is then to be our destination still depends upon the pleasure of the President of the United States—
The political state of affairs on the European Continent, is equivocal and threatening—But on this head I can say little—I mentioned to my brother not long since a proof of Curiosity in the french Police Department to read my letters—I have just had another—Mr: J. S. Smith wrote me a few lines from London, in August, and addressed to me a small packet of English Newspapers—The person who had charge of them happened to land in France—three letters for me were taken from him by the Police at Havre, and send to Paris Mr Russell on hearing of it wrote to the Duke de Bassano, claiming my letters—the Duke de Bassano, sent him two, assuring him that the Duke de Rovigo (Minister of the Police) had found no more, for me—Mr Russell has sent them to me—They were sealed, but had apparently been opened—What became of the third letter, of or what it contained, I am not informed—I suppose it is in the Paradise of fools—Perhaps the foolish forgery, just at that time published in the English papers, and in which my name was used, sharpened the Duke of Rovigo’s optics—At any rate I have Mementos enough for Discretion—and so I bid you Adieu.A.
A.